Citation Nr: 0111822	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  99-19 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for residuals, left 
knee injury, post-operative medial meniscectomy, currently 
evaluated 20 percent disabling.  

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty from May 1969 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

During a hearing held before the undersigned in January 2001, 
the issue of clear and unmistakable error of a prior rating 
decision, dated June 11, 1982, was raised.  This matter is 
referred to the RO for appropriate action.


REMAND

During a hearing held in January 2001, the appellant reported 
that he had been receiving regular therapy for his PTSD by a 
VA provider.  The VA provider has submitted a letter, dated 
January 2001, indicating that he has known the appellant for 
over 12 years and had seen the appellant in group therapy for 
his increased PTSD symptoms.  The provider indicated that the 
appellant's GAF was in the low 40's and that the appellant 
was considerably more disabled that the currently rated 30 
percent.  The record shows that in March 1999, the RO made a 
request for the appellant's VA treatment records and that 
some VA treatment records have been associated with the 
claims file.  However, there are no records from the VA 
provider that submitted the January 2001 letter (J.K.B., 
LCSW).  The appellant's representative reported that J.K.B.'s 
January 2001 letter was not written on VA letterhead because 
he (J.K.B.) had retired from VA in December 2000.  Prior to 
further consideration of the issue of entitlement to an 
increased rating for PTSD, the Board requests that all 
current VA medical records pertaining to treatment of the 
appellant's PTSD, to include records from J.K.B., LCSW, be 
obtained and associated with the claims file.

It is also noted that the appellant reported, during the 
January 2001 hearing, that his left knee (presumably post-
operative) scar was painful.  VA examination conducted in 
August 1999 noted the presence of the scar, but did not 
indicate whether or not it was superficial, tender and 
painful on objective demonstration.  This should be 
accomplished prior to further consideration of this issue by 
the Board.

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary steps 
to obtain all current VA medical records 
pertaining to the appellant's treatment 
for his PTSD (and left knee disability), 
to include treatment records from J.K.B., 
LCSW, and associate such records with the 
claims file.  

2.  The RO should schedule the appellant 
for a VA examination for his left knee 
disability.  The examiner is specifically 
asked to identify the post-operative 
scarring of the left knee and to indicate 
whether the scarring is superficial, 
painful and tender on objective 
demonstration.  The report of examination 
should also include a detailed account of 
all manifestations of left knee pathology 
found to be present.  Special attention 
should be given to the presence or absence 
of pain, stating at what point in the 
range of motion any pain occurs and at 
what point pain prohibits further motion.  
The examiner should describe any 
limitation of motion, instability and 
weakness, lack of normal endurance, 
functional loss due to pain, pain on use, 
weakened movement, excess fatigability, 
and incoordination.  If there is no pain, 
weakness, excess fatigability or 
incoordination, the facts must be noted in 
the report.  The examiner must obtain 
active and passive range of motion (in 
degrees), state if there is any limitation 
of function and describe it, and state the 
normal range of motion.  All positive and 
negative findings must be recorded.  If 
complaints are inconsistent with findings, 
that should be noted.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





